ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
RLC Electronics, Inc.                )               ASBCA No. 59606
                                     )
Under Contract Nos. SPM4A6-13-C-0005 )
                    SPM4A6-13-M-0542 )

APPEARANCE FOR THE APPELLANT:                        Alan M. Lestz, Esq.
                                                      Witte & Lestz, P.C.
                                                      Armonk, NY

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Edward R. Murray, Esq.
                                                     Elan D. Taylor, Esq.
                                                      Trial Attorneys
                                                      DLA Aviation
                                                      Richmond, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 22 April 2015

                                                  ~a/#.~
                                                  MARK N. STEMPiE
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59606, Appeal ofRLC Electronics,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals